Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 3-17 are currently pending and the claims filed on 02/23/2022 are acknowledged.  
Election/Restriction
Applicant's election without traverse of Group I, claim 1 and 3-16 in the Reply filed on 02/23/2022 is acknowledged. Additionally, Applicants’ election of the following species is acknowledged: “a method of treating anxiety which is reading on claims 1 and 3-16”. By way of application’s election,  claim 17 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic or linking claim.  Since the election was made without traverse, the requirement is still deemed proper and is therefore made FINAL. 

Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 contains the trademark/trade name “Miglyol ®812” in the last line.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe vegetable fatty acid and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 3-16 are rejected under 35 USC 103 as being obvious over Russ et al. (WO2018/195455A1, citation is obtained from its corresponding US2020/0147038A1) in view of Natural Products Insider ([retrieved from on-line website: https://www.naturalproductsinsider.com/specialty-nutrients/softgels-are-shell-game, 2012, pp. 1-4]); and further in view of Chadeayne (US2018/0221396A1). 
 Applicant claims including the below claim 1 filed 02/23/2022:

    PNG
    media_image1.png
    430
    898
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    275
    815
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Russ teaches treating psychedelic-responsive subjects (title) comprising orally administering a soft gelatin capsules for the treatment of anxiety, panic disorder, social anxiety, obsessive compulsive disorder ([0016], claims 42 and 43 of prior art) wherein the psychedelic agent such as psilocybin is mixed with water or oil such as olive oil or peanut oil ([0004], [0017], [0026], [0031], [0152], etc.) and the capsule formulation further comprises excipients such as sorbitol, starches including potato starch, gelatin, hydrogenated vegetable oils, coloring agents, flavoring agents, plasticizers, polyethylene glycol, etc. ([0149]), lecithin ([0154]); and the formulation further comprises preservatives ([0154] and [0157]-[0158]). It is noted that “orally” is embraced by “enterally” and “less than 0.1%” of instant claim 10 encompasses 0% and thus the ingredients recited in claim 10 would be absent (instant claim 1 (in part), claims 3, 5, 9, 10, 12, 14 and 15). 

Young teaches methods of improving behavioral therapies (title) comprising oxytocin release compound as an active substance to treat or reduce the severity of psychotherapeutic or social disorders including anxiety disorders (see entire document including claim 3 of prior art); the oxytocin release compounds include psilocybin ([0026] and claim 13 or prior art) in the form of soft shell gelatin capsule comprising an amount of about 0.001 mg to about 7 g per day which overlaps the instant range of 0.01 to 5mg or 0.05 to 2.5mg or 0.05 to 1mg or 0.1 to 1mg; the multiple administration per day can be done ([0081], [0084],[0087] [0092] and [0098])(instant claim 4); the capsules further comprises surfactant, sorbitol, lecithin ([0089]) (instant claim 10), peanut oil and olive oil and water ([0091]), glycols, oils, alcohols, flavoring agents, preservatives, coloring agent, starches, etc. ([0092]); the oxytocin releasing compound as the active substance may be incorporated with excipients in the form of ingestible capsules and in soft-gelatin capsules, the active substance is preferably dissolved or suspended in suitable liquids, such as vegetable oils or liquid polyethylene glycols ([0098]). 
However, Russ in view of Young fails to teach soft shell formed from (i) of instant claim 1.  The deficiency is cured by Natural Products Insider. 
Natural Products Insider teaches soft gel capsule shell is made of mixture of gelatin, plasticizer such as glycerin or sorbitol, water and opaque color (if used) (pages 1-2) (instant claim 1 – i); the gelatin shell containing plasticizer provides improved pliability and flexibility (elasticity or distensilbility), enhanced toughness and 
However, Russ in view of Young and Natural Products Insider fails to teach the psilocybin is obtained from Psilocybe of instant claim 1.  The deficiency is cured by Chadeayne. 
Chadeayne teaches psilocybin containing composition for the treatment of anxiety where psilocybin is a psychoactive prodrug often found in mushrooms of genus Psilocybe ([0087]) (instant claim 1 – source of active agent). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Russ is that Russ does not expressly teach the amount of psychedelic compound of instant claims 1, 4 and 6-8. The deficiency is cured by Young. 
2. The difference between the instant application and Russ in view of Young is that Russ in view of Young fails to teach soft shell formed of (i) of instant claim 1.  The deficiency is cured by Natural Products Insider.
3. The difference between the instant application and Russ in view of Young and Natural Products Insider is that Russ in view of Young and Natural Products Insider fails to teach the psilocybin is obtained from Psilocybe of instant claim 1.  The deficiency is cured by Chadeayne. 

5. The difference between the instant application and the applied art is that the applied art fails to teach purity of instant claim 1 and properties of high stability of instant claim 11 and UV capsule shell of instant claim 16. 
6. The applied art does not expressly teach species of psychedelic compound, shell materials, source of psychedelic compound, anxiety disorder associated with other disorder of instant claim 3, and vehicle of claims 9-10, other than species of the applied art.  
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define the psychedelic compound of Russ with the amount of Young disclosing overlapping amount of the psychedelic compound. In this context, see MPEP 2144.05 stating that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the soft gel capsule of Russ with that of Natural Products Insider in order to provide advantages of soft gel capsule having plasticizers including improved pliability and flexibility (elasticity or distensibility), enhanced toughness and resilience, minimized brittleness and cracking, and delivery of compounds in a solution while offering the convenience of a solid dosage form, as taught by Natural Products Insider.

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define the source of psilocybin Psilocybe as taught by Chadeayne. Such definition would have yielded no more than the predictable results, devoid of evidence to the contrary. 
4. Although the applied art does not expressly teach opacifier of instant claim 13, Russ teaches the formulation contains colorants and Nature Products Insider discloses shell can be either transparent or opaque wherein the colorant can be used for shell colors and thus the ordinary artisan would utilize the opaque colorants to provide opaque shell color as a matter of design. 

5. The applied art does not expressly teach the properties of purity, stability and  UV protection as recited in claims 1, 11 and 16, and but such properties would be implicit because the claimed features are a natural result of the combination of elements. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.



This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KYUNG S CHANG/          Primary Examiner, Art Unit 1613